Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the amendments filed on 9/24/2020.
Claims 1, 5, 6, 8 and 11 are currently amended.
Claims 2-4, 7, 9-10 and 12-18 were previously presented.
Claims 19-20 are currently canceled.
Therefore, claims 1-18 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 35 USC 101 in view of Alice rejections, Applicant's arguments filed 9/24/2020 have been fully considered and they are persuasive (see the Remarks on pages 12-14).  Applicant’s claims recite the additional limitations, when viewed the claims as a whole, do amount to significantly more than the abstract idea.  Thus, claims 1-18 are eligible.
Regarding the 103 rejections, Applicant's arguments filed 9/24/2020 have been fully considered and they are persuasive (see the Remarks on pages 14-16).  The combination of Feinschreiber et al. 8,930,217, Feinschreiber et al. 2015/0178846 and Keyes et al. (2014/0279327) do not teach as a whole the system and the method for calculating employee retirement optimization comprising: an optimization computer having one or more processors configured by code executing therein to access account contribution data relating to an account held by a participant in a retirement plan wherein the accessed data is less than one year old, and derive, based on the accessed data, one or more values indicative of the current status of one or more features of the account, and a hierarchy of proposals to maximize one of the one or more features of the retirement account for the current calendar year, wherein deriving the hierarchy of proposals includes accessing one or more values corresponding to current .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694